DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  The claim appears to contain a typographical error in the phrase “adapted to modify the cleaning cycle of select the cleaning cycle…” Examiner recommends correcting the word “of” to “or”.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 15-17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 10-13, 18-20, and Fig 12 of application 16/018,345 (Patented as US 10,709,308) and further in view of Jung (US 2013/0305481).

Regarding Claim 1, the claims differ only as described in the table below and are further obvious in view of the comments in the table below:
Claim language: Application 16/922,615 (This Application)
Claim language: Application 
16/018, 345 (US 10,709,308)
Differences / Obviousness rationale

1. A cleaning system, comprising: an autonomous floor cleaner, comprising: an autonomously moveable housing;

 a fluid delivery system comprising a supply tank and a receiver coupling in fluid communication with the supply tank;

 a fluid recovery system comprising a recovery tank and a waste disposal coupling in fluid communication with the recovery tank wherein the fluid delivery and the fluid recovery systems are carried on the autonomously moveable housing;

 and a controller operably coupled to at least one component or system of the autonomous floor cleaner and configured to operate the at least one component or system according to an operation cycle;

 and a docking station for docking an autonomous floor 

a liquid supply system configured to fill a supply tank onboard the autonomous floor cleaner and comprising a supply conduit and 
a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner;

 and a disposal system configured to empty a recovery tank onboard the autonomous floor cleaner and comprising a waste receiver coupling configured to couple with a corresponding waste disposal coupling on the autonomous floor cleaner wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure, and to fill the supply tank and to empty the recovery tank via the plumbing infrastructure.

6.  A cleaning system, comprising: an autonomous floor cleaner, comprising: an autonomously moveable housing;


a fluid delivery system comprising a supply tank and a receiver coupling in fluid communication with the supply tank;

a fluid recovery system comprising a recovery tank and a waste disposal coupling in fluid communication with the recovery tank wherein the fluid delivery and the fluid recovery systems are carried on the autonomously moveable housing;







(Claim 1)
1.  and a docking station for docking an autonomous floor 

a liquid supply system configured to fill a supply tank onboard the autonomous floor cleaner and comprising a supply conduit and 
a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner;

and a disposal system configured to empty a recovery tank onboard the autonomous floor cleaner and comprising a waste receiver coupling configured to couple with a corresponding waste disposal coupling on the autonomous floor cleaner wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure, and to fill the supply tank and to empty the recovery tank via the plumbing infrastructure.


‘615 Claim 1 additionally requires a controller.  The controller is broadly claimed to operate “at least one component or system”.

The use of a “controller” to operate a system component is very well known across all arts, as evidenced by Jung (US 2013/0305481), which teaches a cleaning system, comprising a controller operably coupled to at least one component or system of the autonomous floor cleaner and configured to operate the at least one component or system according to an operation cycle (para 77).


It would have been obvious to one of ordinary 











Regarding Claims 2-5, and 15-17, the ‘615 claims contain substantially the same claim language as the referenced ‘345 claims as shown in the table below:
Claim language: Application 16/922,615 (This Application)
Claim language: Application 
16/018, 345 (US 10,709,308)
Differences / Obviousness rationale
2. The cleaning system of claim 1, wherein the docking station 


3. The cleaning system of claim 1, wherein the disposal system comprises a disposal conduit and a disposal pump having an outlet side coupled with the disposal conduit and an inlet side coupled with the waste receiver coupling.
11. The supply and disposal system of claim 9, wherein the disposal system comprises a disposal conduit and a disposal pump having an outlet side coupled with the disposal conduit and an inlet side coupled with the waste receiver coupling.

4. The cleaning system of claim 1, wherein the docking station comprises a power cord, and the docking station is configured to be connected to a power supply by the power cord.
12. The supply and disposal system of claim 9, wherein the docking station comprises a power cord, and the docking station is configured to be connected to a power supply by the power cord.

5. The cleaning system of claim 1, wherein the docking station comprises a converter for converting AC voltage into DC voltage.
13. The supply and disposal system of claim 9, wherein the docking station comprises a converter for converting AC voltage into DC voltage.

15. The cleaning system of claim 1, further comprising an appliance having a door and the docking station is provided below the door.
18. The supply and disposal system of claim 17, wherein the appliance comprises a door and the docking station is provided below the door.

16. The cleaning system of claim 15 wherein the appliance comprises one of a dishwasher, a refrigerator, a washing machine, a humidifier, or a clothes dryer.
19. The supply and disposal system of claim 17, wherein the appliance comprises one of a dishwasher, a refrigerator, a washing machine, a humidifier, or a clothes dryer.

17. The cleaning system of claim 15, further comprising an autonomous floor cleaner 






Regarding Claim 20, the claims differ only as described in the table below and are further obvious in view of the comments in the tables below:
Claim language: Application 16/922,615 (This Application)
Claim language: Application 
16/018, 345 (US 10,709,308)
Differences / Obviousness rationale

20. A cleaning system, comprising: an appliance having a front side and a door with a docking station provided at the front side below the door, 


the docking station adapted for docking an autonomous floor cleaner, the docking station comprising:

a liquid supply system configured to fill a supply tank onboard the autonomous floor cleaner and comprising a supply conduit and 
a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner;

 a disposal system configured to empty a recovery tank 

 and a charging system configured to recharge the autonomous floor cleaner;

 
wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure, and to fill the supply tank and to empty the recovery tank via the plumbing infrastructure.

18. The supply and disposal system of claim 17, wherein the appliance comprises a door and the docking station is provided below the door.

(Claim 1)
a docking station for docking an autonomous floor cleaner, the docking station comprising:


a liquid supply system configured to fill a supply tank onboard the autonomous floor cleaner and comprising a supply conduit and a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner;

a disposal system configured to empty a recovery tank onboard the autonomous floor cleaner 

(Claim 8)
and a charging system configured to recharge the autonomous floor cleaner

(Claim 1)
wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure, and to fill the supply tank and to empty the recovery tank via the plumbing infrastructure


‘615 Claim 1 additionally requires the docking station to be provided on the front side.  Although the claim set of ‘345 does not contain the phrase “front side”,

- ‘345 Specification discloses “docking station 810…provided at a front side of dishwasher 830, such as below a door 832 of the dishwasher 830” (para 109).  This is identical language to the ‘615 Specification, para 110).







Allowable Subject Matter
Claims 6-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-


/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/JESSICA CAHILL/               Primary Examiner, Art Unit 3753